UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4182


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

DANIEL OGLESBY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:09-cr-00239-1)


Submitted:   October 17, 2012               Decided:   October 31, 2012


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy Nino Giatras, GIATRAS LAW FIRM, LLP, Charleston, West
Virginia, for Appellant. John Lanier File, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel Oglesby appeals the district court’s judgment

imposing    a     151-month    sentence       following      his   guilty    plea    to

possession with intent to distribute marijuana for remuneration

and distribution of a quantity of cocaine, in violation of 21

U.S.C. § 841(a)(1) (2006).            On appeal, counsel has filed a brief

pursuant     to     Anders v.       California,        386 U.S. 738    (1967),

certifying that there are no meritorious issues for appeal but

questioning       the    validity    of   Oglesby’s       guilty      plea   and     the

reasonableness of his sentence.                 Oglesby was informed of his

right to file a pro se supplemental brief but has not done so.

We affirm.

            Prior       to   accepting    a    plea,    the    trial     court     must

conduct a plea colloquy in which it informs the defendant of,

and determines that the defendant comprehends, the nature of the

charge to which he is pleading guilty, any mandatory minimum

penalty, the maximum possible penalty he faces, and the rights

he   is   relinquishing       by    pleading    guilty.        Fed.    R.    Crim.    P.

11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.

1991).     The district court also must ensure that the plea was

supported by an independent factual basis, was voluntary, and

did not result from force, threats, or promises not contained in

the plea agreement.          Fed. R. Crim. P. 11(b)(2), (3).



                                          2
            Because Oglesby did not seek to withdraw his guilty

plea in the district court or otherwise preserve any alleged

Rule 11 error by timely objection, we review his plea colloquy

for plain error.          United States v. Martinez, 277 F.3d 517, 525

(4th    Cir.     2002).       To    establish      plain    error,      Oglesby        must

demonstrate that the district court erred, the error was plain,

and it affected Oglesby’s substantial rights.                        United States v.

Massenburg, 564 F.3d 337, 342-43 (4th Cir. 2009).

            We     conclude    that     the      district      court    substantially

complied       with   the   requirements          of    Rule    11     in    conducting

Oglesby’s plea colloquy.              Importantly, the court ensured that

Oglesby’s plea was knowing and voluntary and supported by an

independent factual basis.             We accordingly conclude that while

the district court did not comply exactingly with Rule 11 in

conducting the colloquy, see Fed. R. Crim. P. 11(b)(1)(D), (N),

its minor errors, to which no exception has ever been noted, did

not affect Oglesby’s substantial rights.                       See Massenburg, 564
F.3d at 343 (discussing substantial rights in Rule 11 context).

            Turning to Oglesby’s sentence, we review a sentence

for reasonableness, applying a deferential abuse-of-discretion

standard.       Gall v. United States, 552 U.S. 38, 51 (2007).                          We

must    first     ensure      that    the       district    court      committed        no

significant procedural error, such as improper calculation of

the    Guidelines     range,       insufficient        consideration        of   the    18

                                            3
U.S.C.   § 3553(a)         (2006)     factors         and    the     parties’        sentencing

arguments, and inadequate explanation of the sentence imposed.

United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                                       If

the sentence is free from significant procedural error, we also

review the substantive reasonableness of the sentence.                                 Id.     The

sentence   imposed         must     be    “sufficient,            but    not    greater      than

necessary,      to    comply       with    the      purposes”       of    sentencing.           18

U.S.C.   § 3553(a).            A    within-Guidelines             sentence       is    presumed

reasonable   on       appeal,      and    the       defendant      bears       the    burden    to

“rebut the presumption by demonstrating that the sentence is

unreasonable when measured against the § 3553(a) factors.”                                     See

United   States       v.   Montes-Pineda,            445 F.3d 375,      379    (4th   Cir.

2006) (internal quotation marks omitted).

           We        conclude       that     the       district          court       imposed     a

procedurally and substantively reasonable sentence.                                   The court

correctly concluded that Oglesby’s prior convictions qualified

as   predicate        offenses      for    purposes          of    the    career       offender

enhancement,         see   U.S.     Sentencing         Guidelines         Manual      §§ 4B1.1,

4B1.2    (2010),       and    properly       calculated            Oglesby’s         applicable

Guidelines range.            The court addressed the parties’ arguments,

made detailed findings on the record, and articulated the basis

for the sentence it imposed, grounded in the § 3553(a) factors.

Finally,   we    conclude          that    neither         Oglesby      nor    the    available



                                                4
record    rebuts    the   presumption       of     reasonableness      accorded      his

within-Guidelines sentence.            See Montes-Pineda, 445 F.3d at 379.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                         This court

requires that counsel inform Oglesby, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If     Oglesby      requests    that    a   petition     be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this   court     for    leave   to   withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Oglesby.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented      in   the    materials

before    the    court    and    argument      would    not   aid    the   decisional

process.

                                                                             AFFIRMED




                                           5